
	

114 HR 28 IH: Keystone For a Secure Tomorrow Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 28
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To approve the Keystone XL pipeline project permit.
	
	
		1.Short titleThis Act may be cited as the Keystone For a Secure Tomorrow Act.
		2.FindingThe Congress finds that the delivery of oil from Alberta, Canada, to domestic markets in the United
			 States is in the national interest of the United States, and the earliest
			 possible completion of the Keystone XL pipeline will best serve the
			 national interest.
		3.Keystone XL pipeline permit approval
			(a)Permit approvalThe permit described in subsection (b) is hereby approved.
			(b)Description of permitThe permit approved under subsection (a) is the permit with respect to certain energy-related
			 facilities and land transportation crossings on the international
			 boundaries of the United States for the Keystone XL pipeline project, an
			 application for which was filed on September 19, 2008 (including
			 amendments). Such permit shall also include the Nebraska reroute evaluated
			 in the Final Evaluation Report issued the Nebraska Department of
			 Environmental Quality in January 2013.
			(c)RequirementsThe permit granted under subsection (a) shall require the following:
				(1)The permittee shall comply with all applicable Federal and State laws (including regulations) and
			 all applicable industrial codes regarding the construction, connection,
			 operation, and maintenance of the United States facilities.
				(2)The permittee shall take all appropriate measures to prevent or mitigate any adverse environmental
			 impact or disruption of historic properties in connection with the
			 construction, operation, and maintenance of the United States facilities.
				(3)For the purpose of the permit approved under subsection (a)—
					(A)the final environmental impact statement issued by the Secretary of State on August 26, 2011, and
			 the Final Evaluation Report described in subsection (b) satisfy all
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) and section 106 of the National Historic Preservation Act
			 (16 U.S.C. 470f);
					(B)any modification required by the Secretary of State to the Plan described in paragraph (4)(A) shall
			 not require supplementation of the final environmental impact statement
			 described in that paragraph; and
					(C)no further Federal environmental review shall be required.
					(4)The construction, operation, and maintenance of the facilities shall be in all material respects
			 similar to that described in the application and the Final Evaluation
			 Report described in subsection (b) and in accordance with—
					(A)the construction, mitigation, and reclamation measures agreed to by the permittee in the
			 Construction Mitigation and Reclamation Plan found in appendix B of the
			 final environmental impact statement issued by the Secretary of State on
			 August 26, 2011;
					(B)the special conditions agreed to between the permittee and the Administrator of the Pipeline
			 Hazardous Materials Safety Administration of the Department of
			 Transportation found in appendix U of the final environmental impact
			 statement described in subparagraph (A); and
					(C)the stipulations identified in appendix S of the final environmental impact statement described in
			 subparagraph (A).
					(5)Other requirements that are standard industry practice or commonly included in Federal permits that
			 are similar to a permit approved under subsection (a).
				(d)Private property savings clauseNothing in this section alters the Federal, State, or local processes or conditions in effect on
			 the date of enactment of this Act that are necessary to secure access from
			 private property owners to construct the Keystone XL pipeline.
			
